Citation Nr: 1644821	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  10-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a liver condition, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

After reviewing the evidence of record, the Board finds that the issues on appeal are more accurately characterized as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the Veteran has averred that his claimed erectile dysfunction and liver condition are secondarily related to service-connected diabetes mellitus, type II.  Therefore, in consideration of the holdings of Brokowski and Clemons, the Board has recharacterized these issues as reflected on the title page.

Except for the issue of service connection for tinnitus decided below, the remaining issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all evidence in favor of the Veteran, the evidence shows that his tinnitus has existed since service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus has recently been deemed a chronic disability and, as such, may be established on a presumptive basis, to include on a showing of continuity of symptomatology.  See Fountain v. McDonald, No. 13-0540, slip op. at 18 (Vet. App. February 9, 2015) (finding that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309(a)).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has alleged, essentially, that his tinnitus began during basic training and has continued since then.  Specifically, he stated that during basic training at Fort Ord in California he fired weapons with no meaningful hearing protection when he was qualifying for the marksman award for the M-14 rifle which required many hours of firing to achieve.  See December 2007 Claim.  The Veteran explained that he began to experience ringing and some loss of hearing after coming off the firing line during this time.  Id.  He reported these developments to his Sergeant who said that these effects would go away, but the Veteran now maintains that he "still" experiences the ringing and hearing loss and that they "did not go away."  Id.  The Veteran's DD Form 214 reflects his receipt of the "Marksman (Rifle M-14)" award.

Post-service treatment records dating to 2010 include mention of the Veteran's tinnitus.

In March 2008, the Veteran underwent VA audiological examination.  The report contains minimal information concerning the Veteran's statements during examination but shows that he reported having difficulty hearing his wife's voice.  The examiner documented the Veteran's exposure to acoustic trauma in service from artillery, M-14 rifles, and jet engines.  The Veteran denied any recreational noise exposure but admitted to occupational noise exposure through his 30 years of work in construction, noting, however, that he wore hearing protection during this time.  Examination revealed bilateral sensorineural hearing loss, with left ear hearing worse than right ear hearing loss.  With respect to tinnitus, the examiner opined that she could not resolve the issue of whether such condition was at least as likely not related to service because the Veteran's claims file was not available for review.  The examiner also noted that the Veteran has a history of diabetes which requires medication, without explaining the significance of this fact.

In June 2008, the same examiner, having reviewed the Veteran's claims file, opined that it was less likely as not that tinnitus was caused by acoustic trauma in service.  The examiner noted that the Veteran's enlistment and separation examinations showed that the Veteran's hearing was within normal limits and further opined that his tinnitus was more likely related to presbycusis, occupational noise exposure, and health problems.

The Board finds that the opinion of the March 2008 VA examiner, including her June 2008 addendum, lacks probative value because the examiner's conclusion is inappropriately premised on a lack of evidence of in-service complaints of treatment or findings of tinnitus and because the examiner disregarded the Veteran's credible statements concerning the in-service onset of his tinnitus which has persisted to the present.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  Additionally, the examiner failed to offer a meaningful explanation for her negative conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Specifically, the examiner failed to explain the significance of the in-service audiograms with respect to tinnitus, and she failed to address whether the Veteran could have developed tinnitus despite the results of the in-service audiograms.  Additionally, the examiner failed to offer any rationale for her conclusion that the Veteran's tinnitus is more like related to presbycusis, occupational noise exposure, and health problems.  See id.  A rationale for this conclusion was particularly warranted, at least in part because the Veteran had credibly stated that he used hearing protection during his 30 years of construction work.  

Based on the totality of evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  The record supports a finding that the Veteran was exposed to acoustic trauma during his military service.  Additionally, the Veteran has credibly reported that his tinnitus began in service and that he has experienced the condition since then.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service and have continued to the present.  

In sum, the evidence documents noise exposure in service and the Veteran's competent and credible lay evidence shows a link between his current tinnitus and in-service noise exposure.  Accordingly, based on the analysis above, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

The Board finds that the Veteran should be provided with an appropriate VA examination to assess the nature and etiology of his claimed bilateral knee condition.  The Veteran has alleged that in his role as a "special driver" in service, he was required to carry the baggage of senior officers from a baggage area to their quarters for a period of about a year.  See December 2007 Claim.  He further states that the resulting strain from this work resulted in problems with his knees that continue to this day.  Medical evidence of record shows that the Veteran has been diagnosed with degenerative joint disease of the knees during the course of this appeal.  Review of the record reveals that he has not undergone VA examination for this condition.  Accordingly, the Board finds that examination to obtain appropriate medical opinion is needed to resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Remand is also needed to obtain further medical opinion concerning his claims for bilateral hearing loss, erectile dysfunction, and liver condition to address the deficiencies noted below. 

In March 2008, the Veteran underwent VA audiological examination, and the examiner supplemented her report with a June 2008 addendum.  Ultimately, the examiner concluded that the Veteran's hearing loss was not as likely as not caused by acoustic trauma in service, noting that the Veteran's enlistment and separation examinations showed that his hearing was within normal limits and further opining that his current hearing loss was more likely related to presbycusis, occupational noise exposure, and health problems.  However, as explained above, the examiner's opinions are not adequately supported with rationale, and significantly, the significance of the Veteran's in-service examinations was not explained.  Additionally, the examiner did not address the Veteran's statement of hearing loss since service nor did she address the November 2007 opinion of his private treating physician, Dr. G. M. Scarmon, which suggested that the Veteran's hearing loss was caused or aggravated by his military service.  

In June 2012, the Veteran underwent VA examination for his claimed erectile dysfunction and fatty liver condition.  With respect to erectile dysfunction, the Veteran reported that be began having issues maintaining an erection in 2007, which was around the same time he was told he had diabetes.  The examiner concluded that such condition was less likely than not related to service.  The examiner offered three reasons for this conclusion: (1) "[p]ossible etiologies include advanced age (50% have ED >60 y/o), diet controlled [diabetes] (71%) with neuropathy, and previous use of alcohol"; (2) the Veteran's denial of erectile dysfunction in a separate March 2008 VA examination, and (3) the lack of evidence in the record supporting the Veteran's report that he was once treated by a private physician with Viagra or Cialis.  However, the Board's review of the record reveals that the Veteran was treated for erectile dysfunction in 2009 and 2012 by Dr. G. M. Scarmon who prescribed 5 mg of Cialis.  See February 24, 2009, June 10, 2009, and June 13, 2012 private treatment records.  Additionally, the Board notes that the Veteran has alleged that his erectile dysfunction is secondary to his service-connected diabetes, and the examiner failed to offer an opinion addressing whether such condition was secondarily caused or aggravated by diabetes, despite having identified diabetes as a possibly etiology of erectile dysfunction.  Moreover, an August 2014 VA examination reflects that the Veteran has erectile dysfunction which may be caused by diabetes mellitus or advanced age.

With respect to the Veteran's claimed fatty liver condition, the Veteran reported that he was told that he had a fatty liver at around the same time he was told that he had diabetes.  The examiner determined that the Veteran has no liver condition.  Diagnostic testing revealed results within normal limits for AST in 2009 and ALT in 2009 and 2012.  Although the examiner concluded that the Veteran had no liver condition, he nevertheless opined that fatty liver is not caused by diabetes, further stating that he could find no evidence of fatty liver in the record and explaining that the Veteran has diet controlled diabetes and that fatty liver is not caused by this form of diabetes.  However, review of the record reveals private medical records showing that the Veteran has been diagnosed with a fatty liver and that he had elevated AST and ALT levels, which were not addressed by the examiner.  See July 31, 2007 blood test results (AST 42, ALT 66); August 6, 2007 private treatment record (AST and ALT slightly elevated); August 6, 2007 blood test results (AST 41, ALT 77); August 13, 2007 private treatment record (diabetes with probable fatty liver); February 27, 2008 private treatment record (fatty liver); and June 29, 2010 (borderline diabetes and fatty liver).  Additionally, the examiner did not address the November 2007 from Dr. Scarmon suggesting that the Veteran's fatty liver was caused or aggravated by his military service.  

Finally, VA treatment records from June 2014 to the present should also be obtained.  See 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records from June 2014 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

2.  Provide the Veteran should with an appropriate VA examination for his claimed bilateral knee condition.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner must furnish an opinion with respect to the following:

(A) Does the Veteran have any current bilateral knee disabilities, to include degenerative joint disease of the knees?

(B) If so, for each such disability found, is it at least as likely as not (i.e., 50 percent or greater probability) that such disability is related to the Veteran's active duty service?  In answering, the examiner must consider and address the following:

* The Veteran's statement that he was required to carry the baggage of senior officers from the baggage area to their quarters for about a year in his role as a "special driver" in service and that the resulting strain caused problems with his knees that continue to this day.  See December 2007 Claim.
* The November 2007 letter from Dr. G. M. Scarmon suggesting that the Veteran's degenerative arthritis was caused or aggravated by his military service.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  Return the claims file to the VA examiner who conducted the March 2008 VA examination for bilateral hearing loss.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2008 VA examiner is not available, the claims file should be provided to an appropriate physician so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must furnish an opinion as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's bilateral hearing loss is related to service.  In answering, the examiner must consider and address the following:
* The Veteran's statement that he fired weapons with no hearing protection during basic training and that he began to experience hearing loss at this time which did not go away.  See December 2007 Claim.
* The November 2007 letter from Dr. G. M. Scarmon suggesting that the Veteran's hearing loss was caused or aggravated by his military service.
* The reliability of audiogram results of Veteran's February 1967 separation examination reflecting recorded pure tone thresholds of only zero bilaterally, particularly when compared to the audiogram results of the May 1965 enlistment examination

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

4.  Return the claims file to the VA examiner who conducted the June 2012 VA examination for erectile dysfunction.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2012 VA examiner is not available, the claims file should be provided to an appropriate physician so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must furnish an opinion with respect to the following:

(A) Does the Veteran have a current disability of erectile dysfunction?

(B) If so, is it at least as likely as not (50 percent probability or greater) that his erectile dysfunction was (a) caused or (b) aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus, type II?  The examiner must answer both questions concerning causation and aggravation.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In answering, the examiner must consider and address the following:
* Private medical records reflecting treatment for erectile dysfunction in 2009 and 2012, including Cialis.  See February 24, 2009, June 10, 2009, and June 13, 2012 private treatment records.

(c) If any current erectile dysfunction is not caused or aggravated by service-connected diabetes mellitus, type II, is it at least as likely as not (50 percent probability or greater) that such disability had its onset in, or is otherwise related to, his active duty service?

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

5.  Return the claims file to the VA examiner who conducted the June 2012 VA examination for a liver condition.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2012 VA examiner is not available, the claims file should be provided to an appropriate physician so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must furnish an opinion with respect to the following:

(A) Does the Veteran have any current disability of the liver, including a fatty liver condition?

(B) If so, is it at least as likely as not (50 percent probability or greater) that any current liver disability found was (a) caused or (b) aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus, type II?  The examiner must answer both questions concerning causation and aggravation.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In answering, the examiner must consider and address the following
* Private medical records reflecting treatment for fatty liver and elevated AST and ALT.  See July 31, 2007 blood test results (AST 42, ALT 66); August 6, 2007 private treatment record (AST and ALT slightly elevated); August 6, 2007 blood test results (AST 41, ALT 77); August 13, 2007 private treatment record (diabetes with probable fatty liver); February 27, 2008 private treatment record (fatty liver); and June 29, 2010 (borderline diabetes and fatty liver).

(c) If any current liver disability is not caused or aggravated by service-connected diabetes mellitus, type II, is it at least as likely as not (50 percent probability or greater) that such disability had its onset in, or is otherwise related to, his active duty service?
In answering, the examiner must consider and address the following:
* The November 2007 letter from Dr. G. M. Scarmon suggesting that the Veteran's fatty liver was caused or aggravated by his military service.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

6.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


